DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant's election with traverse of the species comprising claims 1-3, 5, 6, 10-20, 23, 24, and 27, in the response dated 23 March 2021, is acknowledged. The traversal is on the ground(s) that the pending claims possess a unity of invention. The applicant further argues that the Examiner has not provided sufficient basis to show a lack of unity of invention as required in that the cited art of Farmer and Caillard do not teach or suggest the limitation that the composition also additionally contains compounds of the benzylisoquinoline group or a raw material containing them, plant extracts with glycosides, amino acids and vitamins, and also contains at least two of the following components: gibberellin, para-aminobenzoic acid; carnitine; auxin or its derivative.

 Xia teaches papaverine is a transdermal absorption enhancer in various transdermal administration preparations or functional cosmetics (Abstract). Papaverine belongs to the benzylisoquinoline class of molecules. 
Silverman teaches licorice root extract as a general, topical anti-inflammatory, anti-viral and anti-allergic composition, with a mechanism of action that increases blood flow and raises the level of anti-inflammatory prostaglandins (col 3: 1-2). Silverman teaches that, of the known ingredients, glycyrrhizin (col 3: 7-9 and 16-17). 
Gupta teaches the gel extract of aloe vera is useful for treating topical wounds and has antifungal, anti-inflammatory, and immunomodulatory properties (Abstract). Gupta teaches aloe vera gel contains vitamins B1 (thiamine), B2 (riboflavin), and B9 (folic acid), as well as gibberellin (pg 193, left column), and the amino acids alanine, arginine, aspartic acid, glutamic acid, glycine, histidine, hydroxyproline, isoleucine, leucine, lysine, methionine, phenylalanine, proline, threonine, tyrosine, and valine (Table 1, pg 194). 

As such, one of ordinary skill would have been motivated to add the elements of a benzylisoquinoline; plant extracts with glycosides, amino acids and vitamins; gibberellin; and auxin, to the composition taught by Farmer and Caillard since Xia teaches papaverine as an absorption enhancer in transdermal administration preparations or functional cosmetics; Silverman teaches licorice root extract, comprising glycyrrhizin and glycyrrhetinic acid as active ingredients, is a topical anti-inflammatory with anti-viral and anti-allergic properties in the claimed amount; Gupta teaches the gel extract of aloe vera, comprising vitamins B1, B2, B9 (folic acid), gibberellin, and the amino acids alanine, arginine, aspartic acid, glutamic acid, glycine, histidine, hydroxyproline, isoleucine, leucine, lysine, methionine, phenylalanine, proline, threonine, tyrosine, and valine is useful for treating topical wounds and has antifungal, anti-inflammatory, and immunomodulatory properties; and Breton teaches an auxin in a topical cosmetic composition is useful for stimulating the synthesis of skin lipids and is useful in the claimed amounts in combination with anti-inflammatory agents such as glycyrrhetinic acid from licorice. The motivation to combine is set forth in MPEP 2144.07 in that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.


Claim Status
Claims 1-27 are pending.
Claims 4, 7-9, 21-22, and 25-26 are withdrawn.
Claims 1-3, 5, 6, 10-20, 23, 24, and 27 are examined on the merits in this prosecution.

Claim Objections
Claims 2-18 and 20-27 are objected to because of the following informality: These claims do not end with a period. See MPEP 608.01(m). Appropriate correction is required.
It is also unclear why the term “comprising” in claim 1 and “wherein” throughout the claims are bolded. For the sake of clarity, the Examiner requests that no bolding appear in the claims except for future amendments to the claim language.

CLAIM REJECTIONS

Indefiniteness Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3, 5, 6, 10-20, 23, 24, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1 and 27 recite the term “auxin or its derivative.” This limitation is indefinite for several reasons. The term “auxin” does not refer to a specific compound, but rather to a class of compounds that are related by function (as plant growth regulators) and somewhat related by structure since they typically comprise an aromatic nucleus and a carboxylic acid moiety. These structures are varied but generally known to those of ordinary skill in the art (although not all compounds with these characteristics are plant growth hormones). It is not clear from the disclosure what specific chemical changes are contemplated for the derivatization of the auxins and whether such derivatization would cause loss of biological function. Secondly, the term “derivative” in claims 1 and 27 renders each of the claims indefinite. The recitation of a “derivative” is not clearly defined in the specification, and therefore does not set forth the metes and bounds of the terms “derivative”. The Merriam-Webster’s Online Dictionary defines “derivative” as “a chemical substance related structurally to another substance and theoretically derivable from it”. Hence, one of ordinary skill in the art could not 
The term “the surface of which is covalently modified with different degrees of modification” is also unclear since it may be interpreted as a surface that is differentially modified with more than one relative population of substituents or a surface that is modified with a substituent within a numerical range of substitution, known in the art as a “degree of substitution,” or as in the disclosure as “degree of modification (pg 14).
Claims 5, 6, 20, 24, and 27 recite the limitation "product” in the last line.  There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests replacing the term “product” with the term “composition”.
Claim 14 recites the term “rutin” as a vitamin. While an applicant is entitled to be his or her own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s), the term “rutin” is not explicitly defined in the disclosure in such a way to meet the common definition of a “vitamin,” namely “any of a group of natural substances that are necessary in small amounts for the growth and good health of Cambridge Dictionary Online (https://dictionary.cambridge.org/ us/dictionary/english/vitamin). Rutin does not meet the definition of the term “vitamin” since it is not a necessary nutrient.

The Examiner suggests the following amendment to claim 1 in order to eliminate the 112 issues and, in general, clarify the claim:
1.    (Currently amended) A food, cosmetic [[]] or pharmaceutical composition comprising:
 a. a mixture of probiotics with an immunomodulating effect, comprising [[ modified spores of the [[]] probiotic bacterium B. coagulans, the surface of which is covalently chemically modified with [[]] a degree of modification[[]];

b. compounds of the benzylisoquinoline group or a raw material containing them;

c. plant extracts [[]] comprising glycosides, amino acids and vitamins; and [[]] 

d. [[]] at least two [[]] components selected from gibberellin, para-aminobenzoic acid[[]], carnitine[[]], and an auxin .

The Examiner further suggests the following amendments to claims 5 and 27:
5. (Currently amended) The composition according to claim 1, wherein it additionally contains [[]] probiotic fungus S. boulardii in an amount of from 1 to 10 Ig CFU / ml per dose of the [[]] composition.
27.    (Currently amended) The composition according to claim 1, wherein the amount of an auxin [[]] is 0.01-0.05% by weight of the [[]] composition.
Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1, 2, 3, 6, 11-13, 16, 18, 20, 23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer (US 2003/0003107 A1; of record), in view of Caillard (US 8,795,724; of record), Xia (CN 101543629(A), citations below from the English translation provided by EPO), Silverman (US 5,455,033), Gupta (AYU, Apr-Jun 2012, Vol. 33, Issue 2, 193-196), and Breton (US 6,521,239).
Farmer teaches compositions comprising Bacillus coagulans spores are effective carriers for biologically active compounds that are topically applied to skin or mucous membranes to inhibit the growth of bacterium, yeast, fungi, and virus (Abstract; pg 4, ([0033]). Farmer teaches for topical applications, the compositions are preferably applied to lesions daily as soon as symptomology (e.g., pain, swelling or inflammation) is detected (pg 11, [0112]). Farmer teaches forms of application include cream, lotion, gel, oil, ointment, suspension, aerosol spray, powder, semi-solid formulation (e.g., a suppository). See pg 11, [0111]).
Regarding the amount of B. coagulans recited in claim 20, Farmer teaches a concentration of 1000 CFU per gram of dosage formulation (pg 10, [0103]), but 
Farmer does not teach a covalent surface modification of the B. coagulans; compounds of the benzylisoquinoline group or a raw material containing them;  plant extracts with glycosides, amino acids and vitamins; or at least two of gibberellin, para-aminobenzoic acid, carnitine and auxin.
Caillard, Xia, Silverman, Gupta, and Breton teach the missing elements of Farmer.
Caillard teaches surface modification of bacteria and proteins with moieties such as succinate can impart different properties such as decrease the isoelectric point and enhancing protein-protein interactions, reducing solubility and swelling, and delaying the release of active ingredients accompanying the modified proteins (Abstract; col 4: 51-52; col 17-18, Examples 4 and 5). 
For claim 2, Caillard teaches the protein is modified at between 1% and 100% of its available sites (col 4: 59-62), overlapping the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 (I). 
For claim 3, Caillard teaches acylation with succinic anhydride as a means of covalent modification (col 8, Example 1).
 Xia teaches papaverine is a transdermal absorption enhancer in various transdermal administration preparations or functional cosmetics (Abstract). 


    PNG
    media_image1.png
    165
    298
    media_image1.png
    Greyscale

                                              Papaverine
Silverman teaches licorice root extract as a general, topical anti-inflammatory, anti-viral and anti-allergic composition, with a mechanism of action that increases blood flow and raises the level of anti-inflammatory prostaglandins (col 3: 1-2). Silverman teaches that, of the known ingredients, glycyrrhizin (col 3: 7-9 and 16-17; structure below) is a glucuronic acid derivative of the terpene glycyrrhetinic acid. Silverman teaches that the amount of licorice root extract in the composition can range from 0.01% to 55%, overlapping the claimed range of claim 6.

    PNG
    media_image2.png
    391
    680
    media_image2.png
    Greyscale

                                           Glycyrrhizin

Gupta teaches the gel extract of aloe vera is useful for treating topical wounds and has antifungal, anti-inflammatory, and immunomodulatory properties (Abstract). Gupta teaches aloe vera gel contains vitamins B1 (thiamine), B2 (riboflavin), and B9 (folic acid), as well as gibberellin (pg 193, left column), and the amino acids alanine, arginine, aspartic acid, glutamic acid, glycine, histidine, hydroxyproline, isoleucine, leucine, lysine, methionine, phenylalanine, proline, threonine, tyrosine, and valine (Table 1, pg 194). As such, Gupta teaches the limitations of claim 11 (riboflavin), claim 12 (thiamine), claim 13 (folic acid), claim 16 (arginine), and claim 18 (lysine).
Breton teaches the second of the at least two components recited in the last two lines of claim 1, namely an auxin in a topical cosmetic composition for stimulating the synthesis of skin lipids (Abstract). Breton teaches the auxin is useful in combination with anti-inflammatory agents such as glycyrrhetinic acid from licorice (col 5: 52-54). For claim 27, Breton teaches the amount of auxin that can be used according to the invention can range from 10-6% to 10% and preferably from 10-3% to 5% (col 3, 52-54), overlapping the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to modify the surface of Bacillus coagulans by covalently attaching to the cell surface carboxylic acids with different numbers of carboxylic acid groups and different attachment modes taught by Farmer. One of ordinary skill would have been motivated to substitute positively charged groups such as amines on the surface of the bacteria with the 
It also would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include compounds of the benzylisoquinoline group or a raw material containing them; plant extracts with glycosides, amino acids and vitamins; and gibberellin and auxin to the modified B. coagulans in a topical cosmetic or pharmaceutical composition. A person of ordinary skill would have been motivated to choose a benzylisoquinoline such as papaverine; plant extracts with glycosides, amino acids and vitamins, gibberellin; and auxin to the composition of Farmer and Caillard since Xia teaches papaverine as an absorption enhancer in transdermal administration preparations or functional cosmetics; Silverman teaches licorice root extract, comprising glycyrrhizin and glycyrrhetinic acid as active ingredients, is a topical anti-inflammatory with anti-viral and anti-allergic properties in the claimed amount; Gupta teaches the gel extract of aloe vera, comprising vitamins B1, B2, B9 (folic acid), gibberellin, and the amino acids alanine, arginine, aspartic acid, glutamic acid, glycine, histidine, hydroxyproline, isoleucine, leucine, lysine, methionine, phenylalanine, proline, threonine, tyrosine, and valine is useful for treating topical wounds and has antifungal, anti-inflammatory, and immunomodulatory properties; and Breton teaches an auxin in a topical cosmetic composition is useful for prima facie obvious to combine prior art elements according to known methods to yield predictable results and in MPEP 2144.07 in that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.

2) Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Farmer (cited above), in view of Caillard (cited above), Xia (cited above), Haruki (cited above), Yang (cited above), Gupta (cited above), Breton (cited above), and Kelly (US 2005/0032674 A1).
The teachings of Farmer, Caillard, Xia, Silverman, Gupta, and Breton are discussed above. 
The combination of Farmer, Caillard, Xia, Silverman, Gupta, and Breton does not teach the addition of the probiotic S. boulardii in the composition.
Kelly teaches the missing elements of the combination of Farmer, Caillard, Xia, Silverman, Gupta, and Breton.
Kelly teaches S. boulardii produces an anti-inflammatory substance, “SAIF.” Kelly teaches SAIF can be applied topically (pg 5, [0049]). Regarding the claimed amount of S. boulardii in a composition, Kelly teaches (pg 6, [0055]):
The amount of active ingredient in the compositions of the invention can be varied. One skilled in the art will appreciate that the exact individual dosages may be adjusted somewhat depending upon a variety of 

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include S. boulardii in the claimed amount in a pharmaceutical composition comprising benzylisoquinoline, plant extracts with glycosides, amino acids and vitamins, gibberellin, and an auxin in the composition of the combination of Farmer, Caillard, Xia, Silverman, Gupta, and Breton. A person of ordinary skill would have been motivated to choose S. boulardii in the claimed amount in a pharmaceutical composition comprising a benzylisoquinoline, plant extracts with glycosides, amino acids and vitamins, gibberellin, and an auxin in the composition of the combination of Farmer, Caillard, Xia, Silverman, Gupta, and Breton since Kelly teaches S. boulardii produces an anti-inflammatory substance, “SAIF,” that is effective in a topical composition, and generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. As for the amounts of S. boulardii required by the claim, a person of ordinary skill in the art would have been motivated to adjust the amount of S. boulardii in order to obtain a workable product that is active as an anti-inflammatory. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.

3) Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Farmer (cited above), in view of Caillard (cited above), Xia (cited above), Haruki (cited above), Yang (cited above), Gupta (cited above), Breton (cited above), and Del Duca (International Journal of Immunopathology and Pharmacology 30(4), 2017, 439-444).
The teachings of Farmer, Caillard, Xia, Silverman, Gupta, and Breton are discussed above. 
The combination of Farmer, Caillard, Xia, Silverman, Gupta, and Breton does not teach cyanocobalamin in the composition.
Del Duca teaches the missing elements of the combination of Farmer, Caillard, Xia, Silverman, Gupta, and Breton.
Del Duca teaches cyanocobalamin (pg 440, “Study products”) can be used in a skin care preparation (Abstract). Del Duca teaches the preparation is useful for psoriasis and other inflammatory skin conditions (Abstract and pg 440, left column, first and second paragraphs).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include cyanocobalamin in the claimed amount in a pharmaceutical composition comprising benzylisoquinoline, plant extracts with glycosides, amino acids and vitamins, gibberellin, and an auxin in the composition of the combination of Farmer, Caillard, Xia, Silverman, Gupta, and Breton. A person of ordinary skill would have been motivated to choose cobalamin in a pharmaceutical composition comprising a benzylisoquinoline, plant extracts with glycosides, amino acids and vitamins, gibberellin, and an auxin   prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. 

4) Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Farmer (cited above), in view of Caillard (cited above), Xia (cited above), Haruki (cited above), Yang (cited above), Gupta (cited above), Breton (cited above), and Passi (US 2004/0013618 A1).
The teachings of Farmer, Caillard, Xia, Silverman, Gupta, and Breton are discussed above. 
The combination of Farmer, Caillard, Xia, Silverman, Gupta, and Breton does not teach rutin in the composition.
Passi teaches the missing elements of the combination of Farmer, Caillard, Xia, Silverman, Gupta, and Breton.
Passi teaches cosmetic formulations for topical administration to protect skin against exogenous or endogenous harmful agents as well as to balance again the dermal homeostasis lipids altered by dermatosis and ageing. Passi teaches the formulations include active principles of strictly natural origin (pg 1, [0001]). Passi teaches rutin is an extremely active antioxidant for use in the formulation (pg 1, [0014]), and that rutin is categorized as a flavonoid (pg 4, claim 4). Passi teaches the antioxidants are anti-inflammatory and anti-free-radical 
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include the flavonoid rutin in a pharmaceutical composition comprising benzylisoquinoline, plant extracts with glycosides, amino acids and vitamins, gibberellin, and an auxin in the composition of the combination of Farmer, Caillard, Xia, Silverman, Gupta, and Breton. A person of ordinary skill would have been motivated to choose rutin as a compound to add to the pharmaceutical composition comprising benzylisoquinoline, plant extracts with glycosides, amino acids and vitamins, gibberellin, and an auxin since Passi teaches rutin is an extremely effective anti-oxidant and anti-free-radical molecule that is anti-inflammatory in that it prevents the formation of the inflammatory molecule histamine (see structures below).

    PNG
    media_image3.png
    143
    534
    media_image3.png
    Greyscale

                      histidine                                   histamine

5) Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Farmer (cited above), in view of Caillard (cited above), Xia (cited above), Haruki (cited above), Yang (cited above), Gupta (cited above), Breton (cited above), Del Duca (cited above), and Passi (cited above).

The combination of Farmer, Caillard, Xia, Silverman, Gupta, and Breton does not teach the presence of cyanocobalamin and rutin in the composition.
Del Duca and Passi teach the missing elements of the combination of Farmer, Caillard, Xia, Silverman, Gupta, and Breton.
The teachings of Del Duca and Passi are discussed above.
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include cyanocobalamin and rutin in a pharmaceutical composition comprising benzylisoquinoline, plant extracts with glycosides, amino acids and vitamins, gibberellin, and an auxin. A person of ordinary skill would have been motivated to add cyanocobalamin and rutin since Del Duca teaches cyanocobalamin is effective in treating inflammatory skin conditions and Passi teaches rutin is an extremely effective anti-oxidant and anti-free-radical molecule that is anti-inflammatory in that it prevents the formation of the inflammatory molecule histamine and generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use.

6) Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer (cited above), in view of Caillard (cited above), Xia (cited above), Haruki (cited above), Yang (cited above), Gupta (cited above), Breton (cited above), and Degim (Amino Acids (2002) 22: 187–198).

The combination of Farmer, Caillard, Xia, Silverman, Gupta, and Breton does not teach taurine in the composition.
Degim teaches the missing elements of the combination of Farmer, Caillard, Xia, Silverman, Gupta, and Breton.
Degim teaches a wound healing composition comprising taurine (pg 187, Summary). Degim teaches taurine is useful as an antioxidant and for treating inflammation (Summary). Degim teaches the advantages of a slow-release taurine-chitosan gel (bottom of page 196).
 It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include taurine in the claimed amount in a pharmaceutical composition comprising benzylisoquinoline, plant extracts with glycosides, amino acids and vitamins, gibberellin, and an auxin. A person of ordinary skill would have been motivated to choose taurine since Degim teaches taurine is useful as an antioxidant and for treating inflammation, and generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. Furthermore, Degim teaches taurine is especially effective in a slow release formulation with the negatively charged biopolymer chitosan. It is noted that the previously cited prior art of Caillard teaches acylation of a protein with succinate produces a negatively charged surface useful for slow release of positively charged species and taurine has a positively charged ammonium moiety.

7) Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Farmer (cited above), in view of Caillard (cited above), Xia (cited above), Haruki (cited above), Yang (cited above), Gupta (cited above), Breton (cited above), and Oden (US 5,580,857).
The teachings of Farmer, Caillard, Xia, Silverman, Gupta, and Breton are discussed above. 
The combination of Farmer, Caillard, Xia, Silverman, Gupta, and Breton does not teach the amount of licorice extract in the composition.
Oden teaches the missing elements of the combination of Farmer, Caillard, Xia, Silverman, Gupta, and Breton.
Oden teaches gibberellin may be administered topically to the skin for the treatment of psoriasis and bums, and for the stimulation of wound healing (col 6: 58 to col 7:14). Oden teaches gibberellin is effective in treating the inflammatory condition psoriasis in amounts of 0.1mg/gm and 0.5 mg/gm, within the claimed range (col 14, Example 6). It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include gibberellin in the claimed amount in a pharmaceutical composition comprising benzylisoquinoline, plant extracts with glycosides, amino acids and vitamins, gibberellin, and an auxin. A person of ordinary skill would have been motivated to choose gibberellin since Oden teaches gibberellin may be administered topically to the skin for the treatment of psoriasis and bums, and for the stimulation of wound healing and generally, it is prima facie obvious to select a known material 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.